Exhibit 10.2

THE HILLSHIRE BRANDS COMPANY

1998 LONG-TERM INCENTIVE STOCK PLAN

STOCK OPTION GRANT NOTICE AND AGREEMENT

[INSERT PARTICIPANT NAME]

The Hillshire Brands Company (the “Company”) is pleased to confirm that you have
been granted a stock option (an “Option”), effective as of August 10, 2012 (the
“Grant Date”), as provided in this Stock Option Grant Notice and Agreement (the
“Agreement”):

1. Option Right. Your Option is to purchase, on the terms and conditions set
forth below, the following number of shares (the “Option Shares”) of the
Company’s common stock, par value $.01 per share (the “Common Stock”) at the
exercise price specified below (the “Exercise Price”).

 

Number of Option Shares

   Exercise Price Per Option

which vests as follows:

100% on August 31, 2014 (the “Vesting Date”)

2. Acceptance of Terms and Conditions. By electronically acknowledging and
accepting this Option, you agree (i) to be bound by the terms and conditions
contained in this Agreement, the 1998 Long-Term Incentive Stock Plan (the
“Plan”) and any and all conditions established by the Company in connection with
Options issued under the Plan, and (ii) that this Option neither confers any
legal or equitable right (other than those rights constituting the Option
itself) against the Company directly or indirectly, nor does it give rise to any
cause of action at law or in equity against the Company. In order to vest in the
Option described in this Agreement, you must have accepted the Award within 45
calendar days after receipt of this Agreement.

3. Option. This Option is a non-qualified stock option that is intended to
conform in all respects with the Plan, a copy of which has been provided to you,
and the provisions of which are incorporated herein by reference. This Option is
not intended to qualify as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

4. Expiration Date. This Option expires on the tenth anniversary of the Grant
Date (the “Expiration Date”), subject to earlier expiration upon your death,
disability or other termination of employment, as provided below.

5. Vesting. This Option may be exercised only to the extent it has vested.
Subject to paragraphs 6 and 7 below, if you are continuously employed by the
Company or any of its subsidiaries (collectively, the “Hillshire Companies”)
from the Grant Date until the Vesting Date, this Option will vest on the Vesting
Date. For the avoidance of doubt, your period of continuous employment for
purposes of vesting excludes any severance period.

6. Death, Total Disability or Retirement. If you cease active employment (i.e.,
cease to be coded as active on the payroll system) with the Hillshire Companies
because of your death or because you become Totally Disabled (as defined under
the appropriate long-term disability benefit plan, if applicable), your Option
will vest immediately and the last date on which your Option Shares may be
exercised will be the earlier of five years from the date of death or disability
or the Expiration Date. In the case of your attaining age 55 or older and if you
have at least 10 years of service with the Hillshire Companies when your
employment terminates, or in the case of your attaining age 65 regardless of
service, the Option will continue to vest after your termination and the last
date on which your Option Shares may be exercised will be the Expiration Date.
These provisions apply only to the Option granted herein; other awards may have
different provisions.

7. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination. The following provisions apply only to the Option granted herein;
other awards may have different provisions.



--------------------------------------------------------------------------------

(a) Involuntary Termination. If your employment with the Hillshire Companies is
terminated and you are eligible to receive severance benefits under The
Hillshire Brands Company Severance Plan for Corporate Officers, the Severance
Pay Plan, the Severance Pay Plan for Executives, the Severance Pay Plan for
Certain Events or any other written severance plan of the Company (collectively,
a “Severance Event Termination”), this Option will vest on a prorated basis, as
of the date your employment terminates, determined by multiplying the Option by
a fraction, the numerator of which is the number of months of your active
service from Grant Date through the date your employment terminates (not
including the severance period), and the denominator of which is the number of
months from Grant Date through the Vesting Date. The last day on which this
Option may be exercised is the earlier of (i) the Expiration Date or (ii) 90
days following the date your employment terminates.

In the event that the division, business unit or business segment of the Company
to which at least 80% of your time is dedicated or from which you are on leave
of absence is sold, closed, spun off or otherwise divested and, as a result of
such transaction, your employment with the Hillshire Companies is terminated,
the Committee shall have discretion regarding the treatment of your Option upon
the consummation of such transaction, which treatment may include without
limitation acceleration of vesting and settlement of all or a portion of the
Award or substitution of the Option. The decision of the Committee regarding any
such treatment shall be final, binding and conclusive.

(b) Voluntary Termination and Non-Severance Event Termination. If your
employment terminates for reasons other than those described in 6 and 7(a),
(i.e., you voluntarily terminate your employment with the Hillshire Companies or
your employment is terminated by the Hillshire Companies and you are not
eligible for severance pay under any of the Company’s severance plans), then to
the extent this Option has vested prior to the date of your termination, this
Option shall remain exercisable until 90 days after the date your employment
terminated. Vesting of this Option ends on the date your employment terminates,
with no pro-rata vesting.

8. Non-Competition/Non-Solicitation/Confidentiality. As a condition to your
receipt of this Option, you must electronically accept a Non-Competition,
Non-Solicitation and Confidentiality Agreement within 45 calendars days after
receipt of this Agreement. Please carefully read the Non-Competition,
Non-Solicitation and Confidentiality Agreement in its entirety and feel free to
have your lawyer review it prior to accepting it.

9. Adjustment of the Award. In the event of any change in the capital structure
of the Company (including but not limited to a stock dividend, stock split,
reverse stock split, combination or exchange of securities, merger,
consolidation, recapitalization, spin-off, split off, liquidation or other
distribution of any or all of the assets of the Company to stockholders, other
than normal cash dividends) or any change in any rights attendant to any class
of authorized securities of the Company (an “Adjustment Event”), the Committee
shall make proportionate adjustments with respect to the number and class of
securities subject to the Option to reflect such Adjustment Event and to
maintain the Option’s intrinsic and fair value; provided, that the Committee
shall retain discretion with respect to how any such proportionate adjustments
shall be made. The decision of the Committee regarding any such adjustment shall
be final, binding and conclusive.

10. Exercise. After this Option has vested, it may be exercised in whole or in
part for the number of shares specified with the Company’s designated agent by
remitting full payment of the Exercise Price for such number of Option Shares. A
number of exercise alternatives are available through the Company’s agent. This
Option will be considered exercised on the date that (a) your execution of the
exercise with the agent and (b) your payment of the Exercise Price has been
received by the agent. Your written acceptance of the grant as well as the
exercise of any portion of this Option will be considered your acceptance of all
terms and conditions specified in this Grant Notice and Agreement.

11. Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, if you engage in any activity contrary or harmful to the interests of
the Company, including but not limited to: (i) competing, directly or indirectly
(either as owner, employee or agent), with any of the businesses of the Company,
(ii) violating any Company policies, (iii) soliciting any present or future
employees or customers of the Company to

 

2



--------------------------------------------------------------------------------

terminate such employment or business relationship(s) with the Company,
(iv) disclosing or misusing any confidential information regarding the Company,
or (v) participating in any activity not approved by the Board of Directors of
the Company which could reasonably be foreseen as contributing to or resulting
in a Change of Control of the Company (as defined in the Plan) (such activities
to be collectively referred to as “wrongful conduct”), then (A) the Option, to
the extent it remains unexercised, shall terminate automatically on the date on
which you first engaged in such wrongful conduct, and (B) if the wrongful
conduct occurred within six months following the Vesting Date, you shall pay to
the Company in cash any financial gain you realized from exercising all or a
portion of this Option within the six month period immediately preceding such
wrongful conduct. For purposes of this paragraph 11, financial gain shall equal,
on each date of exercise during the six month period immediately preceding such
wrongful conduct, the difference between the fair market value of the Common
Stock on the date of exercise and the Exercise Price, multiplied by the number
of shares of Common Stock purchased pursuant to that exercise (without reduction
for any shares of Common Stock surrendered or attested to) reduced by any taxes
paid in countries other than the United States to acquire and or exercise and
which taxes are not otherwise eligible for refund from the taxing authorities.
By accepting this Option, you consent to and authorize the Company to deduct
from any amounts payable by the Company to you, any amounts you owe to the
Company under this paragraph. This right of set-off is in addition to any other
remedies the Company may have against you for breach of this Agreement.

12. Rights as a Stockholder. You will have no rights as a stockholder with
respect to any Option Shares until and unless you receive ownership of Option
Shares upon exercise of this Option.

13. Transferability of Option Shares. You may not offer, sell or otherwise
dispose of any Common Stock covered by the Option in a way which would:
(i) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other country) or to amend or supplement any such filing or (ii) violate or
cause the Company to violate the Securities Act of 1933, as amended, the
Securities Act of 1934, as amended, the rules and regulations promulgated
thereunder, any other state or federal law, or the laws of any other country.
The Company reserves the right to place restrictions on Common Stock received by
you pursuant to this Option.

14. Conformity with the Plan. This Option is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Any
inconsistencies between this Agreement and the Plan shall be resolved in
accordance with this Agreement.

15. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the Plan or this Agreement will be determined and resolved by the
Committee or its authorized delegate. Such determination or resolution by the
Committee or its authorized delegate will be final, binding and conclusive for
all purposes.

16. Employment Rights. Nothing in the Plan or this Agreement confers on any
Participant any right to continue in the employ of the Hillshire Companies or in
any way affects the Hillshire Companies’ right to terminate your employment
without prior written notice any time for any reason.

17. Consent to Transfer Personal Data. By accepting this Option, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. The Hillshire
Companies hold certain personal information about you, that may include your
name, home address and telephone number, fax number, email address, sex,
beneficiary information, age, date of birth, social security number or other
employee identification number, job title, employment or severance contract,
current wage and benefit information, tax-related information, plan or benefit
enrollment forms and elections, option or benefit statements, any shares of
stock or directorships in the Hillshire Companies, details of all options or any
other entitlements to shares of stock awarded, canceled, purchased, vested,
unvested or outstanding in your favor, for the purpose of managing and
administering the Plan (“Data”). The Hillshire Companies will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the
Hillshire Companies may further transfer Data to any third parties assisting the
Hillshire Companies in the implementation, administration and management of the
Plan. These recipients may be located throughout the world, including the United
States. You authorize them to receive, possess, use, retain

 

3



--------------------------------------------------------------------------------

and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
your behalf to a broker or other third party with whom you may elect to deposit
any shares of stock acquired pursuant to the Plan. You may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company.

18. Miscellaneous.

(a) Modification. The grant of this Option is documented by the minutes of the
Committee and/or as approved by the CEO for non-corporate officers, which
records are the final determinant of the number of Option Shares granted and the
conditions of this grant. The Committee may amend or modify this Option in any
manner to the extent that the Committee would have had the authority under the
Plan initially to grant such Option, provided that no such amendment or
modification shall impair your rights under this Agreement without your consent.
Except as in accordance with the two immediately preceding sentences and
paragraph 19, this Agreement may be amended, modified or supplemented only by an
instrument in writing signed by both parties hereto.

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State of Illinois, including matters of
validity, construction and interpretation. You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
Chicago, Illinois, and you agree to submit to the jurisdiction of such courts,
to bring all such actions or proceedings in such courts and to waive any defense
of inconvenient forum to such actions or proceedings. A final judgment in any
action or proceeding so brought shall be conclusive and may be enforced in any
manner provided by law.

(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

(d) Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

19. Amendment. Notwithstanding anything in the Plan or this Agreement to the
contrary, this Option may be amended by the Company without your consent,
including but not limited to modifications to any of the rights granted to you
under this Option, at such time and in such manner as the Company may consider
necessary or desirable to reflect changes in law.

 

4